DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 28 January 2021), Claims 1, 4, 7, 8, 10, 13, and 14 are amended.

Response to Arguments
Applicant's arguments regarding the rejection of Claims 1-20 have been fully considered but they are not persuasive.
Applicant’s proposes several arguments: (1) Bemmel disclose[s] that the steps of the method in Fig. 4 are performed by the load balancer (Remarks, 28 January 2021, Pg. 8, Rejections Under 35 USC 103) and (2) Bemmel does not disclose, teach, or suggest “sending a second packet from a second storage node to a client, through a stateless load balancer, responsive to the second storage node receiving a first packet associated with a stateful connection associated with a first storage node and failing to recognize the first packet associated with the stateful connection” (Remarks, 28 January 2021, Pg. 8, Rejections Under 35 USC 103).
Remarks, 28 January 2021, Pg. 8, Rejections Under 35 USC 103), Examiner respectfully disagrees.
Examiner identifies two issues under Applicant’s first argument: (1) whether the disclosure in Bemmel actually states what Applicant has alleged, and (2) whether Applicant’s claims require the steps to be performed by a specific device.  With regard to the disclosure of Bemmel, Bemmel explicitly states that “the steps of method 400 may be performed by the load balancer (e.g., LB 130 depicted and described with respect to FIG. 1)” (Bemmel, 16:13-21).  Here, the use of “may” indicates that there is a possibility that the steps of method 400 are performed by the load balancer, there is no requirement that the steps are performed by the load balancer.  Furthermore, Claim 1, Claim 8, and Claim 14 do not indicate whether these steps are performed by a load balancer or another device.
In response to Applicant’s second argument that Bemmel does not disclose, teach, or suggest “sending a second packet from a second storage node to a client, through a stateless load balancer, responsive to the second storage node receiving a first packet associated with a stateful connection associated with a first storage node and failing to recognize the first packet associated with the stateful connection” (Remarks, 28 January 2021, Pg. 8, Rejections Under 35 USC 103), Examiner respectfully disagrees.  Bemmel explicitly states that “the steps of method 400 may be performed by the load balancer (e.g., LB 130 depicted and described with respect to FIG. 1)” or another device (Bemmel, 16:13-21).  Furthermore, Applicant is reminded that “[a] lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims” (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  Here, Examiner notes that noted that the features upon which applicant relies (i.e., sending/receiving by a particular device) are not recited in the rejected claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-9, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bemmel et al. (US 9560172 B2; hereinafter referred to as “Bemmel”) in view of Prince et al. (US 20100146122 A1; hereinafter referred to as “Prince”).

receiving a first packet associated with a stateful connection associated with a first storage node (16:27-45, Bemmel discloses reception, by a second server from a client, of a TCP packet where the TCP packet is associated with a TCP connection between the client and a first server); 
sending a second packet from a second storage node to a client (17:59-18:3 & Fig. 4 (Step 480), Bemmel discloses sending, from the second server to the client, a TCP response packet), through a stateless load balancer (Fig. 1, Bemmel discloses a client, 110M, receiving and transmitting packets to a server, 120N, through a load balancer 130), responsive to the second storage node failing to recognize the first packet associated with the stateful connection (17:33-39 & Fig. 4 (Step 460), Bemmel discloses sending a TCP response packet in response to the second server determining that whether the second server is associated with the TCP connection between the first server and the client).
However, Bemmel does not explicitly disclose sending further packets from the stateless load balancer to a plurality of storage nodes of the storage cluster, responsive to receiving, at the stateless load balancer, the second packet from the second storage node, wherein the plurality of storage nodes reset stateful connection information responsive to receiving the further packets.
Prince teaches sending further packets from the stateless load balancer to a plurality of storage nodes of the storage cluster (¶88 & Fig. 12 (Step 1214), Prince teaches sending, to each node in the plurality of nodes, a new mastership load message that indicates to the particular node that said each node still has membership in the load balancing array of nodes), responsive to receiving, at the stateless load balancer, the second packet from the second storage node (¶77 & ¶79 & Fig. 12 (Step 1206), Prince teaches that the sending of a new mastership load message is in response to a cluster event.  Prince further teaches that the cluster event can be a removal of a node from the cluster of nodes which is indicated to the redistribution module by the receipt of a notice via the network interface.  Examiner correlates a notice to "the reset packet"), wherein the plurality of storage nodes reset stateful connection information responsive to receiving the further packets (¶88 & Fig. 12 (Step 1214), Prince teaches the received new mastership load message indicates to each node of the plurality of nodes at least information concerning whether the node is a part of the present newly-formed cluster of nodes).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bemmel by sending further packets from the stateless load balancer to a plurality of storage nodes of the storage cluster, responsive to receiving, at the stateless load balancer, the second packet from the second storage node, wherein the plurality of storage nodes reset stateful connection information responsive to receiving the further packets as taught by Prince because there is a reduction in the time that a cluster is unavailable due to redistribution of resource management responsibilities by reducing the amount of redistribution of those responsibilities among the surviving cluster members, which, in turn, improves the operation of the cluster (Prince, Abstract).
Regarding Claim 2, Bemmel in view of Prince discloses the method of claim 1.
¶77 & ¶79 & Fig. 12 (Step 1206), Prince teaches the reception of a notice via a network interface of a cluster event, such as the removal of a node.  Examiner correlates "the act of trapping" to reception), wherein the sending the further packets is responsive to the trapping the second packet (¶88 & Fig. 12 (Step 1214), Prince teaches sending, to each node in the plurality of nodes, a new mastership load message based on the reception of a notice indicating a cluster event).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bemmel in view of Prince by trapping the second packet from the second storage node at the stateless load balancer, wherein the sending the further packets is responsive to the trapping the second packet as taught by Prince because there is a reduction in the time that a cluster is unavailable due to redistribution of resource management responsibilities by reducing the amount of redistribution of those responsibilities among the surviving cluster members, which, in turn, improves the operation of the cluster (Prince, Abstract).
Regarding Claim 3, Bemmel in view of Prince he method of claim 1.
Prince further teaches the sending the further packets from the stateless load balancer to the plurality of storage nodes comprises sending the further packets from the stateless load balancer to all of the storage nodes of the storage cluster except the second storage node (¶88 & Fig. 12 (Step 1214), Here, the reception of a notice could indicate that at least two nodes were removed from the network).
Prince, Abstract).
Regarding Claim 6, Bemmel in view of Prince disclose the method of claim 1.
Prince further teaches injecting a packet to a kernel, in each of the plurality of storage nodes, responsive to receiving the further packets (¶88 & Fig. 12 (Step 1214), Prince teaches sending, to each node in the plurality of nodes, a new mastership load message that indicates to the particular node that said each node still has membership in the load balancing array of nodes.  ¶105, Here, each node operates upon a mixture of hardware and software and the message is interpreted by the software.  Examiner correlates the software of each node to the "kernel").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bemmel in view of Prince by injecting a packet to a kernel, in each of the plurality of storage nodes, responsive to receiving the further packets as taught by Prince because there is a reduction in the time that a cluster is unavailable due to redistribution of resource management responsibilities by reducing the amount of redistribution of those responsibilities among the surviving cluster members, which, in turn, improves the operation of the cluster (Prince, Abstract).

Bemmel further discloses the sending the further packets from the stateless load balancer to the plurality of storage nodes comprises: 
sending a first plurality of packets from a first stateless load balancer to a plurality of second stateless load balancers each associated with one of a plurality of chassis (17:59-18:3 & Fig. 4 (Step 480), Bemmel discloses sending, from the second server to the client via one of a plurality of load balancers, a TCP response packet); and 
sending a second plurality of reset packets from each of the plurality of second stateless load balancers to a subset of storage nodes in the chassis associated with the second load balancer (17:59-18:3 & Fig. 4 (Step 480), Bemmel discloses sending, from the second server to the client via one of a plurality of load balancers, a TCP response packet).
Regarding Claim 8, Bemmel discloses a tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor (35:17-37, Bemmel discloses the performance of an algorithm/method via a software/program executed by a processor).
Bemmel in view of Prince further discloses the method of Claim 1. 
Regarding Claim 9, Bemmel in view of Prince discloses the computer-readable media of claim 8.
Claim 9 is further rejected on the basis of Claim 2.
Regarding Claim 12, Bessel in view of Prince discloses the computer-readable media of claim 8.
Bessel further discloses the method further comprises:
31:41-32:3, Bemmel discloses TCP Reset Packet must conform to a window), and wherein the stateful connection is a transmission control protocol (TCP) connection and the reset packet is a TCP reset packet (17:59-18:3 & Fig. 4 (Step 480), Bemmel discloses that the TCP response packet may be a TCP Reset (RST) packet).
Prince teaches injecting a packet to a kernel, by an agent in each of the plurality of storage nodes, responsive to receiving the further packet (¶88 & Fig. 12 (Step 1214), Prince teaches sending, to each node in the plurality of nodes, a new mastership load message that indicates to the particular node that said each node still has membership in the load balancing array of nodes.  ¶105, Here, each node operates upon a mixture of hardware and software and the message is interpreted by the software.  Examiner correlates the software of each node to the "kernel").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bemmel in view of Prince by injecting a packet to a kernel, by an agent in each of the plurality of storage nodes, responsive to receiving the further packet as taught by Prince because there is a reduction in the time that a cluster is unavailable due to redistribution of resource management responsibilities by reducing the amount of redistribution of those responsibilities among the surviving cluster members, which, in turn, improves the operation of the cluster (Prince, Abstract).
Regarding Claim 13, Bessel in view of Prince discloses the computer-readable media of claim 8.

sending a first plurality of packets from a first stateless load balancer configurable to load balance across a plurality of chassis each having a subset of storage nodes of the storage cluster, to each of the plurality of chassis (17:59-18:3 & Fig. 4 (Step 480), Bemmel discloses sending, from the second server to the client via one of a plurality of load balancers, a TCP response packet); and 
sending a second plurality of packets from a second stateless load balancer of each of the plurality of chassis (17:59-18:3 & Fig. 4 (Step 480), Bemmel discloses sending, from the second server to the client via one of a plurality of load balancers, a TCP response packet).
Regarding Claim 14, Bemmel discloses a storage cluster, comprising: 
a plurality of storage nodes (Fig. 1, Bemmel discloses a plurality of clients, 110M, and a plurality of servers 120N), each having one or more processors (Fig. 9, Bemmel discloses that each client comprises a processor); 
storage memory, distributed across the storage cluster (Fig. 9, Bemmel discloses that each client comprises a memory); 
a stateless load balancer (Fig. 1, Bemmel discloses a load balancer 130), configurable to 
load balance packets across the plurality of storage nodes without tracking connection states (16:13-25, Bemmel discloses performing load balancing, by the load balancer, using stateless connections); 
Fig. 1, Bemmel discloses a plurality of clients, 110M, and a plurality of servers 120N) configurable to transmit a first packet (17:59-18:3 & Fig. 4 (Step 480), Bemmel discloses sending, from the second server to the client, a TCP response packet) through the stateless load balancer (Fig. 1, Bemmel discloses a client, 110M, receiving and transmitting packets to a server, 120N, through a load balancer 130), responsive to receiving a packet associated with a stateful connection (17:33-39 & Fig. 4 (Step 460), Bemmel discloses sending a TCP response packet in response to the second server determining that whether the second server is associated with the TCP connection between the first server and the client) and failing to recognize the packet associated with the stateful connection (17:33-39 & Fig. 4 (Step 460), Bemmel discloses determining that whether the second server is associated with the TCP connection between the first server and the client.  Examiner correlates "failure to recognize a packet" to when the packet is recognized as a part of a different TCP Connection), 
wherein the stateful connection is reset responsive to receiving the first packet (17:59-18:3 & Fig. 4 (Step 480), Bemmel discloses that the TCP reset packet causes a both closing the TCP connection and initializing a TCP reconnection); 
the stateless load balancer (Fig. 1, Bemmel discloses a load balancer 130).
However, Bemmel does not explicitly disclose [the stateless load balancer] is configurable to send further packets to a subset of the plurality of storage nodes, responsive to receiving the first packet from one of the plurality of storage nodes; and each of the plurality of storage nodes configurable to reset stateful connection information responsive to receiving one of the further packets.
¶88 & Fig. 12 (Step 1214), Prince teaches sending, to each node in the plurality of nodes, a new mastership load message that indicates to the particular node that said each node still has membership in the load balancing array of nodes), responsive to receiving the first packet from one of the plurality of storage nodes (¶77 & ¶79 & Fig. 12 (Step 1206), Prince teaches that the sending of a new mastership load message is in response to a cluster event.  Prince further teaches that the cluster event can be a removal of a node from the cluster of nodes which is indicated to the redistribution module by the receipt of a notice via the network interface.  Examiner correlates a notice to "the reset packet"); and each of the plurality of storage nodes configurable to reset stateful connection information responsive to receiving one of the further packets (¶88 & Fig. 12 (Step 1214), Prince teaches the received new mastership load message indicates to each node of the plurality of nodes at least information concerning whether the node is a part of the present newly-formed cluster of nodes).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bemmel in view of Prince by[the stateless load balancer] is configurable to send further packets to a subset of the plurality of storage nodes, responsive to receiving the first packet from one of the plurality of storage nodes; and each of the plurality of storage nodes configurable to reset stateful connection information responsive to receiving one of the further packets as taught by Prince because there is a reduction in the time that a cluster is unavailable due to redistribution of resource management responsibilities by reducing the Prince, Abstract).
Regarding Claim 15, Bemmel in view of Prince discloses the storage cluster of claim 14.
Claim 15 is further rejected on the same basis as Claim 2.
Regarding Claim 16, Bemmel in view of Prince discloses the storage cluster of claim 14.
Claim 15 is further rejected on the same basis as Claim 3.
Regarding Claim 17, Bemmel in view of Prince discloses the storage cluster of claim 14.
Bemmel further discloses the storage cluster of claim 14, further comprising: 
the stateless load balancer configurable to maintain a table having paths to the plurality of storage nodes (6:51-67, Bemmel discloses that the load balancer maintain data and/or software/programs necessary to perform load balancing of stateless connections between clients and servers), 
update the table responsive to adding a storage node or removing a storage node relative to the cluster (3:66-4:16, Bemmel discloses updating the server configuration information), and 
distribute packets in a manner in accordance with the table for load balancing (17:40-58 & Fig. 4 (470), Bemmel discloses sending, by the load balancer, a plurality of packets toward the server), wherein the failing to recognize the packet is a consequence of such a table update (17:33-39 & Fig. 4 (Step 460), Bemmel discloses determining that whether the second server is associated with the TCP connection between the first server and the client.  Examiner correlates "failure to recognize a packet" to when the packet is recognized as a part of a different TCP Connection).

Prince further teaches the first packet and each of the further packets is an out of band control packet, and wherein the stateful connection is a transmission control protocol (TCP) connection and the first packet is a TCP reset packet (¶88 & Fig. 12 (Step 1214), Prince teaches sending, to each node in the plurality of nodes, a new mastership load message that indicates to the particular node that said each node still has membership in the load balancing array of nodes.  ¶105, Here, each node operates upon a mixture of hardware and software and the message is interpreted by the software.  Examiner correlates the software of each node to the "kernel").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bemmel in view of Prince by the first packet and each of the further packets is an out of band control packet, and wherein the stateful connection is a transmission control protocol (TCP) connection and the first packet is a TCP reset packet as taught by Prince because there is a reduction in the time that a cluster is unavailable due to redistribution of resource management responsibilities by reducing the amount of redistribution of those responsibilities among the surviving cluster members, which, in turn, improves the operation of the cluster (Prince, Abstract).
Regarding Claim 20, Bemmel in view of Prince discloses the storage cluster of claim 14.
Bemmel further discloses the stateless load balancer comprises: 
a first stateless load balancer and a plurality of second stateless load balancers (¶34:10-44, Bemmel discloses a plurality of load balancers); 
¶34:10-44, Bemmel discloses a first load balancers performing load balancing in conjunction with a plurality of load balancers)); and 
each of the plurality of second stateless load balancers associated with a chassis having a subset of storage nodes of the storage cluster (¶34:10-44, Bemmel discloses that each of the load balancers performing load balancing in conjunction with a plurality of load balancers) and configurable to load balance across the subset of storage nodes (¶34:10-44, Bemmel discloses a first load balancers performing load balancing in conjunction with a plurality of load balancers).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bemmel in view of Prince in further view of Maldaner et al. (US 20110276695 A1; hereinafter referred to as “Maldaner”).
Regarding Claim 4, Bemmel in view of Prince disclose the method of claim 1.
However, Bemmel in view of Prince does not explicitly disclose updating a table in the stateless load balancer, responsive to adding a storage node to, wherein the packet associated with the stateful connection between the client and the first storage node is received at the second storage node as a result of the updating the table.
Maldaner teaches updating a table in the stateless load balancer, responsive to adding a storage node to (¶142-143 & Fig. 2B, Maldaner discloses updating the request by selecting servers/services used for the request), wherein the packet associated with the stateful connection between the client and the first storage node is received at the second storage node as a result of the updating the table (¶142-143 & Fig. 2B, Maldaner discloses the request is used to establish a request transmitted by the client).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bemmel in view of Prince by updating a table in the stateless load balancer, responsive to adding a storage node to, wherein the packet associated with the stateful connection between the client and the first storage node is received at the second storage node as a result of the updating the table as taught by Maldaner because there is an improvement in the ability to schedule a maintenance window in order to avoid termination of pending or current processing requests (Maldaner, ¶3-6).
Regarding Claim 10, Bemmel in view of Prince disclose the method of Claim 1 and Claim 10 is further rejected on the basis of Claim 4.
Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bemmel in view of Prince in further view of Maity et al. (US 20140354442 A1; hereinafter referred to as “Maity”).
Regarding Claim 5, Bemmel in view of Prince discloses the method of claim 1.

Maity teaches the sending the further reset packets comprises sending the further reset packets as out of band control packets (Abstract, Maity teaches the transmission of a message through an out-of-band channel to another device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bemmel in view of Prince by requiring that the sending the further reset packets comprises sending the further reset packets as out of band control packets as taught by Maity because the ability to display and convey alert messages via out-of-band channels is improved (Maity, ¶1-5).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 5.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/425,473. Although the claims at issue are the claims at issue appear to be subset of what the claims in the patent have previous claimed.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474